Title: To Alexander Hamilton from James Cochran, 29 January 1799
From: Cochran, James
To: Hamilton, Alexander


          
            Sir,
            Phi: Jany 29th. 1799—
          
          The enclosed letter was handed to me with a view that I should promote its object. I can only say that my Knowledge of the Country where Captain Kirkland wishes to recruit, induces me to believe that his request is a proper one. While I suggest my opinion to you on this subject permit me to recommend Captain Kirkland to your notice, in some of your Army arrangements. He is a young man with whom I am very well acquainted, and as far as my judgement goes, believe him to be a good Officer, and a good disciplinarian. He was several years with me in the Militia in our state, where I had some opportunity of Knowing his capacity for the Army. He is ambitious of doing well, very active, and very competent to important trusts—and would like much to be employed in the staff — as Inspector or the like. I am sorry to inform you, that Mrs. Cochran is still confined to her room, and no hopes of getting out untill we shall have warm weather. She is not better I think than when she left N. York. Her best respects and mine to you and Mrs. Hamilton.
          I am with Sentiments of respect & esteem—your Svt.
          
            J. Cochran
          
          Gel. Hamilton—
        